Exhibit 10.3

ATLAS AIR WORLDWIDE HOLDINGS, INC.
RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT, dated as of February 25, 2020 (the
“Agreement”), is between Atlas Air Worldwide Holdings, Inc. (the “Company”), a
Delaware corporation, and _______ the employee set forth on the signature page
hereto (the “Employee”).

WHEREAS, the Employee has been granted the following award under the Company’s
2018 Incentive Plan (the “Plan”) as of February 25, 2020 (the “Date of Grant”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

1.Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference and subject to the other
provisions of this Agreement, the Employee is hereby awarded ______ restricted
stock units (“Restricted Stock Units”), which constitute the right to receive,
without payment by the Employee therefor, (i) _______ shares of Stock (the “Unit
Delivered Shares”), and (ii) the right to receive, without payment by the
Employee therefor, additional shares of Stock on the same basis as the Unit
Delivered Shares, equal in value (determined as hereafter provided) to the
dividends, if any, which would have been paid with respect to the shares of
Stock underlying the Unit Delivered Shares had such Unit Delivered Shares been
issued to the Employee on the Date of Grant (the “Deferred Dividend Shares”), in
each case subject to the terms and conditions of the Plan and those set forth
herein. For purposes of clause (ii) of the immediately preceding sentence, the
number of Deferred Dividend Shares with respect to any dividend shall be
calculated as of the date on which the dividend is paid to holders of shares of
Stock. For the avoidance of doubt, no shares of Stock (including Deferred
Dividend Shares) shall be payable in respect of the Unit Delivered Shares if the
Unit Delivered Shares are forfeited, and no Deferred Dividend Shares shall be
payable in respect of any dividend for which the record date falls on or after
the date on which the Employee or other person entitled to the Unit Delivered
Shares becomes the record owner of such shares of Stock for dividend record-date
purposes. If the number of shares of Stock (including Deferred Dividend Shares)
deliverable with respect to the Restricted Stock Units includes a fractional
share, the value of such fractional share (determined as of the trading day
immediately preceding  the delivery date described in Section 2(d) below) shall
be payable in cash in lieu of such fractional share.

Except as otherwise expressly provided, all capitalized terms used herein shall
have the same meaning as in the Plan.

The Unit Delivered Shares and the Deferred Dividend Shares are collectively
referred to herein as the “Award” or “this award.”

2.Vesting of Award; Delivery of Stock, Termination of Employment. Unless
otherwise provided by the Committee, the Award under this Agreement shall be
subject to the vesting schedule in this Section 2.

(a)Vesting; Delivery of Shares.

(1)Subject to the following provisions of this Section 2 and the other terms and
conditions of this Agreement, the Award shall become vested (meaning that the

--------------------------------------------------------------------------------

Employee shall be entitled to receive a certain number of shares of Stock as
provided in Section 2(a)(3) or Section 2(c)) on the basis of one Restricted
Stock Unit to one share of Stock, and any related Deferred Dividend Shares shall
become vested only upon the vesting of the underlying Restricted Stock Unit. The
Award will vest in three annual installments as follows:

___ Restricted Stock Units shall vest on February 25, 2021;

___ Restricted Stock Units shall vest on February 25, 2022; and

___ Restricted Stock Units shall vest on February 25, 2023.

(2)Except as provided in Section 2(b) and 2(c) below, in the event of
termination of the Employee’s Employment prior to the applicable date above, all
unvested Restricted Stock Units shall immediately and automatically terminate
and be forfeited (and no shares of Stock in respect of such Award that have not
previously vested shall thereafter be issued).

(3)Subject to Section 2(d) below, shares of Stock will be delivered as soon as
reasonably practicable following a vesting date described above, but no later
than December 31 of the year in which such vesting date occurs.

(b)Death, Disability, Termination by Employee due to Good Reason or Involuntary
Termination not for Cause.

(1)In the event of the termination of the Employee’s Employment (i) due to
death, (ii) by the Company by reason of the Employee’s Disability (as defined
below), (iii) by the Employee for Good Reason (as defined below), or (iv) by
reason of an involuntary termination by the Company not for Cause (as defined
below), in each case occurring after the date hereof and before the occurrence
of a Change in Control of the Company (as defined below), the Award shall become
immediately and fully vested and shares of Stock will be delivered, subject to
Section 2(d), as soon as practicable following such termination of Employment,
but no later than March 15 of the subsequent year.

(2)Definitions. For purposes of this Agreement:

A.A termination of Employment shall be deemed to be by reason of “Disability” if
immediately prior to such termination of Employment, the Employee shall have
been continuously disabled from performing the duties assigned to the Employee
for a period of not less than six consecutive calendar months, in which case
such Disability shall be deemed to have commenced on the date following the end
of such six consecutive calendar month period.

B.“Good Reason” means (A) a material reduction in the Employee’s annual base
salary, percentage target bonus opportunity, or target long-term incentive award
opportunity, in each case as then in effect, or other material benefits provided
to officers of the Company, except where such reduction is part of a general
reduction in salary or benefits by the Company or (B) a material reduction in
the Employee’s title or job responsibilities; provided, however, that the
Employee will be treated as having resigned due to Good Reason only if he or she
provides the Company with a notice of termination within 90 days

2

--------------------------------------------------------------------------------

of the initial existence of one of the conditions described above, following
which the Company shall have 30 days from the receipt of the notice of
termination to cure the event specified in the notice of termination and, if the
Company fails to so cure the event, the Employee must terminate his or her
Employment not later than 30 days following the end of such cure period.

(c)Change in Control.

(1)Immediately prior to a Change in Control of the Company, unless in connection
therewith this Award is assumed (or a substitute award granted) pursuant to
Section 7(a)(1) of the Plan, this Award, if then outstanding, shall vest in full
and shares of Stock shall be delivered or paid to the Employee, subject to
Section 2(d) below, within ten (10) days following the Change in Control of the
Company. Notwithstanding the immediately preceding sentence, if in connection
with the Change in Control of the Company, this Award is assumed (or a
substitute award granted) pursuant to Section 7(a)(1) of the Plan, this Award
shall continue to vest pursuant to its terms and shares of Stock will be
delivered or paid to the Employee, subject to Section 2(d) below, within ten
(10) days following the applicable vesting dates described in Section 2(a)
above, except that upon a Change in Control Termination before the occurrence of
the last vesting date specified in Section 2(a) above, this Award will become
fully vested immediately prior to the Change in Control Termination and the
corresponding shares of Stock shall be delivered or paid to the Employee,
subject to Section 2(d) below, within ten (10) days following the Change in
Control Termination.

(2)Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i)“Cause” means (A) the Employee’s refusal or failure (other than during
periods of illness or disability) to perform the Employee’s material duties and
responsibilities to the Company or its subsidiaries, (B) the conviction or plea
of guilty or nolo contendere of the Employee in respect of any felony, other
than a motor vehicle offense, (C) the commission of any act which causes
material injury to the reputation, business or business relationships of the
Company or any of its subsidiaries including, without limitation, any breach of
written policies of the Company with respect to trading in securities, (D) any
other act of fraud, including, without limitation, misappropriation, theft or
embezzlement, or (E) a violation of any applicable material policy of the
Company or any of its subsidiaries, including, without limitation, a violation
of the laws against workplace discrimination.

(ii)“Change in Control Termination” means the termination of an Employee’s
Employment following a Change in Control of the Company (A) by the Company and
its subsidiaries not for Cause, (B) by the Employee for Change in Control Good
Reason, or (C) by reason of the Employee’s death or Disability.

(iii)“Change in Control Good Reason” means (A) a material reduction in the
Employee’s duties and responsibilities from those of the Employee’s most recent
position with the Company, (B) a reduction of the Employee’s aggregate salary,
benefits and other compensation (including any incentive opportunity) from that
which the Employee was most recently entitled during Employment other than in
connection with a reduction as part of a general reduction applicable to all
similarly-situated employees of the Company, or (C) a relocation of the Employee
to a position that is located greater than 40 miles from the location of such
Employee’s most recent principal location of Employment with the Company;
provided,

3

--------------------------------------------------------------------------------

however, that the Employee will be treated as having resigned for Change in
Control Good Reason only if he or she provides the Company with a notice of
termination within 90 days of the initial existence of one of the conditions
described above, following which the Company shall have 30 days from the receipt
of the notice of termination to cure the event specified in the notice of
termination and, if the Company fails to so cure the event, the Employee must
terminate his or her Employment not later than 30 days following the end of such
cure period.

(iv)“Change in Control of the Company” shall mean the occurrence of any of the
following:

A.any “person” (as used herein, as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d) and
14(d) thereof) or “group” (as used herein, as defined in Section 13(d) of the
Exchange Act), acquires ownership or beneficial ownership of Company securities
that, together with securities held by such person or group, constitutes more
than 50% of the total fair market value of the issued and outstanding shares or
the total voting power of  the Company;

B.any “person” or “group,” during the 12-month period ending on the date of the
most recent acquisition by such “person” or “group” acquires ownership of
Company securities that constitute 30% or more of the total fair market value of
the issued and outstanding shares or the total voting power of  the Company;

C.the replacement of a majority of members of the Board during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the appointment or election;

D.the acquisition by a person or group, during the 12-month period ending on the
date of the most recent acquisition by such person or group, of assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all the assets of the Company; or

E.the consummation of a complete liquidation or dissolution of the Company.

For purposes of determining whether a Change in Control of the Company has
occurred (i) shares of the Company received upon conversion of an option or
warrant is considered to be an acquisition of shares of the Company and (ii) in
the event the persons who were beneficial owners of Company shares immediately
prior to the consummation of a merger, share exchange, business combination or
other similar corporate transaction continue to beneficially own, directly or
indirectly, more than 50% of total fair market value of the issued and
outstanding shares or the total voting power of the Company (including a
corporation or entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such consummation of such transaction, such transaction
shall not constitute a Change in Control of the Company.  

 

Notwithstanding anything to the contrary herein, with respect to any amounts
payable hereunder that constitute deferred compensation for purposes of Section
409A, such

4

--------------------------------------------------------------------------------

payment or settlement may accelerate upon a Change in Control of the Company for
purposes of this Amendment and the Plan only if such Change in Control of the
Company also constitutes a “change in control event” (as that term is defined at
Section 1.409A-3(i)(5) of the Treasury Regulations) (it being understood that
vesting of amounts payable hereunder may accelerate upon a Change in Control of
the Company, even if payment of such amounts may not accelerate pursuant to this
sentence).

(d)Delivery of Shares. Subject to the terms of this Agreement and satisfaction
of any withholding tax liability pursuant to Section 5 hereof, when shares of
Stock are delivered, the Company shall deliver to the Employee a certificate or
shall credit the Employee’s account so as to evidence the number of shares of
Stock, if any, to which the Employee is entitled hereunder, as calculated in
accordance with this Section 2.

3.Transfer. Any shares of Stock that are delivered pursuant to Section 2(d) may
be sold, assigned, pledged, hypothecated, encumbered, or transferred or disposed
of in any other manner, in whole or in part, only in compliance with the terms,
conditions and restrictions as set forth in the governing instruments of the
Company, applicable federal and state securities laws or any other applicable
laws or regulations and the terms and conditions hereof. This award itself shall
not be sold, assigned, pledged, hypothecated, encumbered, or transferred or
disposed of in any other manner, in whole or in part.

4.Expenses of Issuance of Stock. The issuance of stock certificates hereunder
shall be without charge to the Employee. The Company shall pay, and indemnify
the Employee from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or other charges imposed by any governmental body, agency
or official (other than taxes) by reason of the issuance of the Stock underlying
the Award.

5.Tax Withholding. No shares or cash will be issued or paid under this Award
until the Employee pays (or makes provision acceptable to the Company for the
prompt payment of) an amount sufficient to allow the Company to satisfy its tax
withholding obligations, as determined by the Company. To this end, the Employee
shall either:

 

a)

pay the Company the amount of tax to be withheld (including through payroll
withholding if the Company determines that such payment method is acceptable),

 

b)

deliver to the Company other shares of Stock owned by the Employee prior to such
date having a fair market value, as determined by the Committee, not less than
the amount of the withholding tax due, which either have been owned by the
Employee for more than six (6) months or were not acquired, directly or
indirectly, from the Company,

 

c)

make a payment to the Company consisting of a combination of cash and such
shares of Stock, or

 

d)

request that the Company cause to be withheld a number of vested shares of Stock
having a then-fair market value sufficient to discharge required federal, state
and local tax withholding.

5

--------------------------------------------------------------------------------

In no event shall the payment or withholding of taxes be made later than the end
of the payment period prescribed in Section 2(d). In the event the Employee
fails to timely pay or timely elect withholding of taxes in the manner described
in Section 5(a), (b), (c) or (d), the Company reserves the right to withhold
cash or a number of vested shares of Stock having a then fair market value
sufficient to discharge required federal, state and local tax withholding.

6.Section 409A of the Code. Awards granted pursuant to this Agreement are
intended to be exempt from, or comply with, the requirements of Section 409A of
Code and guidance issued thereunder and shall be construed accordingly.
Notwithstanding anything to the contrary in this Agreement, if at the time of
the Employee’s termination of Employment, the Employee is a “specified
employee,” as defined below, any and all amounts payable under this Agreement on
account of such separation from service that constitute deferred compensation
and would (but for this provision) be payable within six (6) months following
the date of termination, shall instead be paid on the next business day
following the expiration of such six (6) month period or, if earlier, upon the
Employee’s death; except (i) to the extent of amounts that do not constitute a
deferral of compensation within the meaning of Section 1.409A-1(b) of the
Treasury Regulations, as determined by the Company in its reasonable good faith
discretion or (ii) other amounts or benefits that are not subject to the
requirements of Section 409A. For purposes of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Section 1.409A-1(h) of the
Treasury Regulations after giving effect to the presumptions contained therein),
and the term “specified employee” means an individual determined by the Atlas to
be a specified employee under Section 1.409A-1(i) of the Treasury Regulations.
Notwithstanding anything to the contrary in this Agreement, neither the Company,
nor any subsidiary, nor the Committee, nor any person acting on behalf of the
Company, any subsidiary, or the Committee, shall be liable to the Employee or to
the estate or beneficiary of the Employee by reason of any acceleration of
income, or any additional tax, asserted by reason of the failure of this
Agreement or any payment hereunder to satisfy the requirements of Section 409A
of the Code or by reason of Section 4999 of the Code.

7.Section 280G of the Code.  Notwithstanding any other provision in this
Agreement or any other agreement, contract, or understanding entered into by the
Employee with the Company or any of its subsidiaries, in the event that it is
determined by the reasonable computation by a nationally recognized certified
public accounting firm that shall be selected by the Company (the “Accountant”)
that the aggregate amount of the payments, distributions, benefits and
entitlements of any type payable by the Company or any subsidiary to or for the
Employee’s benefit under this Agreement or any other formal or informal plan or
other arrangement, contract or understanding (including any payment,
distribution, benefit or entitlement made by any person or entity effecting a
change of control), in each case, that could be considered “parachute payments”
within the meaning of Section 280G of the Code (such payments, the “Parachute
Payments”) that, but for this Section 7 would be payable to the Employee,
exceeds the greatest amount of Parachute Payments that could be paid to the
Employee without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law, or any interest or penalties with respect to such
tax (such tax or taxes, together with any such interest or penalties, being
hereafter collectively referred to as the “Excise Tax”), then the aggregate
amount of Parachute Payments payable to the Employee shall not exceed the amount
which produces the greatest after-tax benefit to the Employee after taking into
account any Excise Tax

6

--------------------------------------------------------------------------------

to be payable by the Employee.  For the avoidance of doubt, this provision will
reduce the amount of Parachute Payments otherwise payable to the Employee, if
doing so would place the Employee in a better net after-tax economic position as
compared with not doing so (taking into account the Excise Tax payable in
respect of such Parachute Payments).  The Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating the portion of the Parachute
Payments that are payable in cash and then by reducing or eliminating the
non-cash portion of the Parachute Payments, in each case in reverse order
beginning with payments or benefits which are to be paid the furthest in time
from the date of the Accountant’s determination.

8.References. References herein to rights and obligations of the Employee shall
apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

9.Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:

 

 

 

Atlas Air Worldwide Holdings, Inc.

2000 Westchester Avenue

Purchase, New York 10577

Attention: General Counsel

 

 

 

If to the Employee:

 

 

 

At the Employee’s most recent address shown on the Company’s corporate records,
or at any other address which the Employee may specify in a notice delivered to
the Company in the manner set forth herein

 

10.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws of any jurisdiction which would cause
the application of law, other than the State of New York, to be applied.

11.Rights of a Stockholder. The Employee shall have no right to transfer,
pledge, hypothecate or otherwise encumber such Unit Delivered Shares or Deferred
Dividend Shares. Once the Unit Delivered Shares and Deferred Dividend Shares
vest and the shares of Stock underlying those units or shares have been
delivered, but not until such time and only with respect to the shares of Stock
so delivered, the Employee shall have the rights of a stockholder, including,
but not limited to, the right to vote and to receive dividends.

7

--------------------------------------------------------------------------------

12.No Right to Continued Employment. This Award shall not confer upon the
Employee any right with respect to continuance of employment by the Company nor
shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.

13.Provisions of the Plan. This Agreement and the awards and grants set forth
herein shall be subject to and shall be governed by the terms set forth in the
Plan, a copy of which has been furnished to the Employee and which is
incorporated by reference into this Agreement. In the event of any conflict
between this Agreement and the Plan, the Plan shall control.

14.Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

 

 




8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Restricted Stock Unit
Agreement as of the date first above written.

 

 

ATLAS AIR WORLDWIDE HOLDINGS, INC.

 

By:

 

 

Name:

John Dietrich

 

Title:

President & CEO

Atlas Air Worldwide Holdings, Inc.

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

9